Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED CORRESPONDENCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Grese on 1/13/22.
1.  (Currently Amended)	 A method of segmenting a plurality of users in a first region comprising at least one country in which the plurality of users reside, the segmenting based on predicted activity external to 
determining, with at least one processor, a first subset of users consisting essentially of a first plurality of users from the plurality of users that have previously used a portable device in at least one second region to initiate a transaction at least a predetermined number of times, wherein the at least one second region is external to the first region;
determining, with at least one processor, a second subset of users consisting essentially of a second plurality of users from the plurality of users that have not previously used a portable device to initiate a transaction in the at least one second region or have used a portable device to initiate a transaction in the at least one second region less than the predetermined number of times;
generating, with at least one processor, a first activation metric for each user of the first subset of users by applying a first algorithm to transaction data from portable financial device transactions initiated by each user of the first subset of users, the first algorithm based on a first plurality of transaction parameters, each transaction parameter of the first plurality of transaction parameters having an associated weight, wherein the first activation metric represents a determined propensity of a user from the first subset of users to initiate future transaction activity in the at least one second region;
generating, with at least one processor, a second activation metric for each user of the second subset of users by applying a second algorithm different from the first algorithm to transaction data from portable financial device transactions initiated by each user of the second subset of users, the second algorithm based on a second plurality of transaction parameters, each transaction parameter of the second plurality of transaction parameters having an associated weight, wherein the second activation metric represents a determined propensity of a user from the second subset of users to initiate future transaction activity in the at least one second region, wherein the second algorithm is not applied to the portable financial device transactions initiated by each user of the first subset of users; 
determining, with at least one processor, a plurality of target users from the first subset of users and the 
in response to determining the plurality of target users, automatically initiating, with at least one processor, at least one target action for each user of the plurality of target users,
wherein the first plurality of transaction parameters and the second plurality of transaction parameters comprise at least one of: a frequency of transactions, a transaction spend, a consistency of usage, a frequency or amount of electronic commerce transactions, a frequency or amount of airline transactions, a frequency or amount of travel service transactions, a frequency or amount of lodging transactions, a frequency or amount of retail transactions, a frequency or amount of restaurant transactions, a frequency or amount of general retail transactions, a frequency or amount of apparel retail transactions, a frequency of transactions in the at least one second region, a transaction spend in the at least one second region, a consistency of transactions in the at least one second region, past travel behavior, merchant preferences, amount or frequency of seasonal purchases, number of channels though which user has initiated a transaction, spend behavior, or any combination thereof, 
wherein the associated weight of each transaction parameter of the first and second plurality of transaction parameters is based on a predicted reliability of the transaction parameter to determine the propensity of a user from the first and/or second subset of users to initiate future transaction activity in the at least one second region.


9.  (Currently Amended) 	A system for segmenting a plurality of users in a first region comprising at least one country in which the plurality of users reside, the segmenting based on predicted activity 
determine a first subset of users consisting essentially of a first plurality of users from the plurality of users that have previously used a portable device in at least one second region to initiate a transaction at least a predetermined number of times, wherein the at least one second region is external to the first region;
determine a second subset of users consisting essentially of a second plurality of users from the plurality of users that have not previously used a portable device to initiate a transaction in the at least one second region or have used a portable device to initiate a transaction in the at least one second region less than the predetermined number of times;
generate a first activation metric for each user of the first subset of users by applying a first algorithm to transaction data from portable financial device transactions initiated by each user of the first subset of users, the first algorithm based on a first plurality of transaction parameters, each transaction parameter of the first plurality of transaction parameters having an associated weight, wherein the first activation metric represents a determined propensity of a user from the first subset of users to initiate future transaction activity in the at least one second region;
generate a second activation metric for each user of the second subset of users by applying a second algorithm different from the first algorithm to transaction data from portable financial device transactions initiated by each user of the second subset of users, the second algorithm based on a second plurality of transaction parameters, each transaction parameter of the second plurality of transaction parameters having an associated weight, wherein the second activation metric represents a determined propensity of a user from the second subset of users to initiate future transaction activity in the at least one second region, wherein the second algorithm is not applied to the portable financial device transactions initiated by each user of the first subset of users; 

in response to determining the plurality of target users, automatically initiate at least one target action for each user of the plurality of target users,
wherein the first plurality of transaction parameters and the second plurality of transaction parameters comprise at least one of: a frequency of transactions, a transaction spend, a consistency of usage, a frequency or amount of electronic commerce transactions, a frequency or amount of airline transactions, a frequency or amount of travel service transactions, a frequency or amount of lodging transactions, a frequency or amount of retail transactions, a frequency or amount of restaurant transactions, a frequency or amount of general retail transactions, a frequency or amount of apparel retail transactions, a frequency of transactions in the at least one second region, a transaction spend in the at least one second region, a consistency of transactions in the at least one second region, past travel behavior, merchant preferences, amount or frequency of seasonal purchases, number of channels though which user has initiated a transaction, spend behavior, or any combination thereof, 
wherein the associated weight of each transaction parameter of the first and second plurality of transaction parameters is based on a predicted reliability of the transaction parameter to determine the propensity of a user from the first and/or second subset of users to initiate future transaction activity in the at least one second region.

18.  (Currently Amended)	A computer program product for segmenting a plurality of users in a first region comprising at least one country in which the plurality of users reside, the segmenting based on predicted activity external to the first region, the computer program product comprising at least one 
determine a first subset of users consisting essentially of a first plurality of users from the plurality of users that have previously used a portable device in at least one second region to initiate a transaction at least a predetermined number of times, wherein the at least one second region is external to the first region;
determine a second subset of users consisting essentially of a second plurality of users from the plurality of users that have not previously used a portable device to initiate a transaction in the at least one second region or have used a portable device to initiate a transaction in the at least one second region less than the predetermined number of times;
generate a first activation metric for each user of the first subset of users by applying a first algorithm to transaction data from portable financial device transactions initiated by each user of the first subset of users, the first algorithm based on a first plurality of transaction parameters, each transaction parameter of the first plurality of transaction parameters having an associated weight, wherein the first activation metric represents a determined propensity of a user from the first subset of users to initiate future transaction activity in the at least one second region;
generate a second activation metric for each user of the second subset of users by applying a second algorithm different from the first algorithm to transaction data from portable financial device transactions initiated by each user of the second subset of users, the second algorithm based on a second plurality of transaction parameters, each transaction parameter of the second plurality of transaction parameters having an associated weight, wherein the second activation metric represents a determined propensity of a user from the second subset of users to initiate future transaction activity in the at least one second region, wherein the second algorithm is not applied to the portable financial device transactions initiated by each user of the first subset of users; 

in response to determining the plurality of target users, automatically initiate at least one target action for each user of the plurality of target users,
wherein the first plurality of transaction parameters and the second plurality of transaction parameters comprise at least one of: a frequency of transactions, a transaction spend, a consistency of usage, a frequency or amount of electronic commerce transactions, a frequency or amount of airline transactions, a frequency or amount of travel service transactions, a frequency or amount of lodging transactions, a frequency or amount of retail transactions, a frequency or amount of restaurant transactions, a frequency or amount of general retail transactions, a frequency or amount of apparel retail transactions, a frequency of transactions in the at least one second region, a transaction spend in the at least one second region, a consistency of transactions in the at least one second region, past travel behavior, merchant preferences, amount or frequency of seasonal purchases, number of channels though which user has initiated a transaction, spend behavior, or any combination thereof, 
wherein the associated weight of each transaction parameter of the first and second plurality of transaction parameters is based on a predicted reliability of the transaction parameter to determine the propensity of a user from the first and/or second subset of users to initiate future transaction activity in the at least one second region.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

	In particular, the prior art discloses segmenting users to identify users that initiate transactions exceeding a predetermined number of times.  The prior art also discloses having all users having second algorithms applied to determine propensity to initiate future activity in a second region, which would encompass both the second subset and the first subset.  However, the prior are does not disclose the segmenting of users in the fashion applicant claims wherein “the second algorithm is not applied to the portable financial device transactions initiated by each user of the first subset of users.”  The exclusion of the first subset of users from the second algorithm to determining spending propensity in a second region was not found in the prior art. 
	For example US 2007/0244741, Blume, discloses a method of segmenting merchants that can be mutually exclusive.  However, Blume is directed to segmenting merchants and predicting spending in each merchant segment rather than predicting spending by users in a location.   Moreover, merchants are not users as used in the context of applicant’s claims. 

	Another reference, US patent 7,835,940, teaches a technique to segment users into mutually exclusive groups for marketing purposes, but again does not teach the segmenting of users to apply different algorithms to determine spending propensity in a second region. 
	Moreover, as applicant discloses a specific way of segmenting users and applying different algorithms to the specific segments of user, the claims recite a practical application.  Therefore, the art and 101 rejections are withdrawn. 
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.

It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ming Shui/
Primary Examiner, Art Unit 3684